Citation Nr: 1603166	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  07-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This issue was previously before the Board in December 2011, when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the December 2011 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the scope of the Veteran's claim, the Board notes that service connection for PTSD was denied in a final June 2012 Board decision.  Accordingly, that matter is not before the Board.  With respect to the issues of service connection for bilateral leg and bilateral foot conditions, the Board remanded those claims in December 2011 for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC) regarding those issues.  The AOJ issued a SOC in May 2015.  The Veteran did not perfect his appeal by filing a VA Form 9.  Accordingly, those issues are not before the Board. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran canceled his scheduled VA examination in April 2015, has offered no good cause for canceling the examination, and has not requested to reschedule the examination.

2.  The Veteran did not serve in Vietnam or engage in combat with the enemy during his military service.

3.  An acquired psychiatric disorder other than PTSD, to include generalized anxiety disorder (GAD), anxiety, and depression, are not related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD  have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

This matter was remanded by the Board in December 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  The December 2011 remand instructed the AOJ to contact the Veteran and request that he identify any relevant outstanding evidence and to schedule him for a VA examination to assess the nature and etiology of the Veteran's claimed acquired psychiatric disorder other than PTSD.

A review of the record indicates that, in a December 2011 letter, the AOJ requested that the Veteran identify any additional evidence he desired VA to obtain.  In a May 2012 response, the Veteran indicated that he had no additional evidence to submit.  Additionally, the Veteran was scheduled for a VA psychiatric examination in April 2015, but he requested that the scheduled examination be canceled.  Correspondence between the AOJ and the VA medical center (VAMC), dated in May 2015, indicate that, prior to his scheduled examination, the Veteran requested to cancel his examination.  They further noted that he did not provide a reason for canceling or request to reschedule the examination.  Moreover, the VAMC had attempted to call the Veteran to inquire whether he wanted to reschedule his examination, but his voicemail was full and a message could not be left.  Therefore, the Board determines that the AOJ substantially complied with the Board's December 2011 remand.  Accordingly, the Board may now proceed with the adjudication of the claim. 

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2006 letter, sent prior to the initial unfavorable decision issued in September 2006, and August 2009 advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this regard, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Furthermore, in May 2012, the Veteran indicated that he had no additional evidence to submit.  

Additionally, as noted previously, the Board ordered an examination in order to determine the current nature and etiology of the Veteran's acquired psychiatric disorder.  Such was scheduled for April 2015; however, the Veteran canceled such examination, did not provide good cause for doing so, and has not requested to reschedule his examination.  Additionally, in his October 2015 Appellant's Post-Remand Brief, the representative acknowledged that the Veteran canceled his examination without good cause.  The Board finds that VA has fulfilled its duty to assist the Veteran by providing him with sufficient opportunity to appear for a VA examination.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R.  § 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234. 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the record reflects various psychiatric diagnoses, the Veteran has not been diagnosed with a psychosis as defined by VA regulations.  38 C.F.R. § 3.384.  Therefore, such regulations are inapplicable to the instant claim. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis 

The Veteran contends that his acquired psychiatric disorders, other than PTSD, are related to his period of active service.  In this regard, VA treatment records indicate that the Veteran has been diagnosed with generalized anxiety disorder (GAD), anxiety, and depression.  

As an initial matter, and as will be discussed in more detail below, the record has raised a question as to whether the Veteran had an acquired psychiatric disorder that pre-existed his military service and, if so, whether such disorder was aggravated as a result of his service, and, if not, whether such was directly related to his military service.  As determined by the Board in December 2011, the current evidence of record did not provide sufficient information to address such inquiries and, therefore, the matter was remanded in order to afford the Veteran a VA examination.  However, the Veteran cancelled such examination and any information that may have been gained during such evaluation may not be considered in the decision.  In this regard, pursuant to 38 C.F.R. § 3.655, when a Veteran does not report to a scheduled examination without good cause in association with an original compensation claim, the claim shall be rated based on the evidence of record.

The Veteran's service treatment records reflect that he reported a history of nightmares, depression, and nervous trouble at entrance in a January 1969 Report of Medical History.  In consideration of such report, the reviewing physician noted mild anxiety, not considered disqualifying (NCD).  However, an accompanying Report of Medical Examination revealed that, upon clinical evaluation, the Veteran's psychiatric examination was normal.  Consequently, while mild anxiety was noted during the course of the Veteran's report of his medical history, it was not noted on his entrance examination.  38 C.F.R. § 3.304(b) (only such conditions as are recorded in examination reports are considered as noted.  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception).  Therefore, the presumption of soundness attaches and such may be rebutted only by clear and unmistakable (obvious or manifest) evidence demonstrating that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.

In this regard, while the Veteran has reported a history of psychiatric symptomatology prior to military service, to include nightmares, depression, and nervous trouble, the current evidence of record does not clearly and unmistakably show that a diagnosed acquired psychiatric disorder pre-existed his entrance to military service.  In this regard, while his service treatment records reflect his complaints of such symptoms, to include in January 1969, April 1969, and November 1970, his psychiatric clinical evaluations were all normal.  As such, based on the current evidence of record, the presumption of soundness has not been rebutted.  Therefore, the relevant inquiry is whether the Veteran's acquired psychiatric disorder is directly related to his military service.

In this regard, in addition to the January 1969 induction examination and Report of Medical History, the Veteran's service treatment records include an April 1969 note reflecting an evaluation for a nervous condition.  At such time, he reported that his nervous condition had existed for much of his life.  At the time of his November 1970 separation, the Veteran reported a history of trouble sleeping, nightmares, and nervous trouble.  However, on examination, psychiatric evaluation of the Veteran was normal.

With regard to a nexus between the Veteran's current diagnoses and service, a February 2006 VA treatment record noted that the Veteran was diagnosed with an Axis I diagnosis of GAD, and listed the death of the Veteran's father when the Veteran was 12 years of age and the Veteran's combat experience in Vietnam on Axis IV.  The Board notes that an Axis IV designation represents an "etiologically significant psychosocial stressor" which provides a plausible connection between the current condition and the stressors listed in Axis IV.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 (1998).  Accordingly, despite the lack of any explanation or rationale, the VA physician's Axis IV designation regarding combat service in Vietnam would be probative nexus evidence if based upon an accurate factual premise. 

However, as determined in the June 2012 Board decision, there are no service records or other credible evidence to establish that the Veteran served in Vietnam or engaged in combat.  On that basis, the June 2012 Board decision found that the Veteran's reported history of service in Vietnam and history of combat service was not credible.  See June 2012 Board Decision.  The June 2012 Board decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2012); currently, 38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2015).  As that decision is final, that finding governs and the Board will not readjudicate that finding.  

Accordingly, the VA physicians' opinion that the Veteran's GAD was due, in part, to his combat service in Vietnam, is based upon the inaccurate factual premise that the Veteran had combat service in Vietnam.  Accordingly, it is of no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on Veteran's statement renders a medical report incredible only if the Board rejects the statement of the Veteran). Therefore, such private opinions are accorded no probative weight.

Accordingly, the record does not contain a competent and probative nexus opinion regarding the etiology of the Veteran's GAD, depression, and anxiety.  Moreover, as discussed above, the Veteran canceled his scheduled VA examination without good cause and, thus, any information that may have been gained during such evaluation may not be considered in the decision.

The Board acknowledges the Veteran's belief that his acquired psychiatric disorder other than PTSD, to include GAD, anxiety, and depression, are related to his military service.  While a layperson can provide evidence as to a nexus between an in-service event and a current condition in some circumstances, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As to a nexus between the Veteran's acquired psychiatric disorder and active service, the Board finds that the etiology of psychiatric conditions is a complex medical question and the Veteran as a layperson is not competent to provide an etiological opinion.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Accordingly, the Board must find that the weight of the competent and probative evidence does not relate the Veteran's GAD to service.  To the contrary, the only competent and probative nexus evidence regarding the Veteran's GAD relates it to the death of his father and, as noted previously, his unsubstantiated claim of combat in Vietnam.  

With regard to his anxiety and depression, the Board finds that there is no competent and probative evidence regarding the etiology of these diagnoses.  As noted above, the Board and the AOJ attempted to assist the Veteran with developing such evidence by scheduling him for a VA examination.  However, the Veteran canceled his scheduled examination; he has not provided good cause for doing so, and has not requested to reschedule the examination.  Without nexus evidence, the Board cannot find that the Veteran's current diagnoses are at least as likely as not related to his in-service psychiatric symptoms.  

Accordingly, entitlement to service connection for an acquired psychiatric disorder other than PTSD must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  38 U.S.C.A. 
§ 5107(b);38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


